Citation Nr: 1139479	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-29 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and nephew




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the Veteran's previously denied claim for service connection for a left knee disorder.  

In July 2011, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge, who granted the Veteran's motion to hold the record open an additional 60 days to submit additional evidence in support of his appeal.  Since that time, he has submitted additional clinical evidence with respect to his new and material claim.  The 60-day period has now expired, and appellate review may proceed.

The issue of entitlement to service connection for a left knee disorder is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In May 1995 and December 2001 rating decisions, the RO denied the Veteran's claim for service connection for a left knee disorder.  The Veteran did not perfect timely appeals with respect to either of those decisions.

2.  The evidence received subsequent to the last final denial of the Veteran's left knee disorder claim is new, and is also material because it raises a reasonable possibility of substantiating that claim.

CONCLUSIONS OF LAW

1.  The May 1995 and December 2001 rating decisions that denied the Veteran's claim for service connection for a left knee disorder are final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen a claim for service connection for a left knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a May 1995 rating decision, the RO denied the Veteran's claim for service connection for a left knee disorder.  The Veteran did not file a timely appeal of that decision.  He subsequently submitted an application to reopen his service connection claim that was received at the RO in May 2001.  In an ensuing December 2001 rating decision, the RO reopened the Veteran's left knee claim but then denied it on the merits.  Again, the Veteran did not file a timely appeal.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the May 1995 and December 2001 decisions all are final because the Veteran did not file timely appeals.  38 U.S.C.A. § 7104 (West 2002 & 2011); 38 C.F.R. § 20.1105 (2011).

A claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran submitted an application to reopen his left knee claim in February 2008.  However, in a December 2008 rating decision, the RO declined to reopen that claim.  Accordingly, the Board must now consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before the Board at the time of the initial May 1995 rating decision included service medical records, which revealed extensive treatment for right knee problems but no complaints or clinical findings with respect to the left lower extremity.  Also of record were VA medical records and a report of a VA examination conducted in March 1995.  That clinical evidence showed that the Veteran had first reported left knee pain in December 1992 and thereafter had been diagnosed with and treated for bilateral degenerative joint disease.  Notwithstanding the bilateral nature of that diagnosis, however, neither the VA treating providers nor the VA examiner indicated that the Veteran's left knee problems had been caused or aggravated by his service-connected right knee disorder.  Absent any other evidence of a nexus, the May 1995 RO adjudicators concluded that the symptoms manifested in those two joints were unrelated and denied the Veteran's left knee claim.  

In support of his first application to reopen his claim, the Veteran was afforded a September 2001 VA examination in which he recounted his history of in-service and post-service knee problems.  Contemporaneous clinical testing yielded a new diagnosis of moderate severe chondromalacia patella, which affected both knees.  While a potential low back disorder was also detected, the VA examiner expressly concluded that condition was unrelated to the Veteran's knee problems.  However, that examiner declined to indicate whether any relationship existed between Veteran's left and right knee disorders.  

In its subsequent December 2001 rating decision, the RO effectively determined that the Veteran's newly diagnosed chondromalacia patella constituted sufficient evidence to reopen his claim.  Nevertheless, the RO found that the record still did not establish that the Veteran's left knee disorder had been caused or aggravated by his right knee disability.  Consequently, his claim for service connection was redenied on the merits.

The record thereafter shows that, since that last final RO adjudication, the Veteran has undergone additional VA treatment for bilateral knee problems.  He also has been afforded a June 2009 VA examination in which he has been diagnosed with bilateral torn medial meniscuses and degenerative arthritis.

In addition to the above VA records and examination report, the evidence received since the December 2001 rating decision includes an August 2011 statement from a private orthopedist, indicating that the Veteran's left knee problems are likely to warrant cortisone injections or a total knee arthroplasty in the future.  While that orthopedist has declined to render a specific opinion regarding the etiology of those current left knee problems, he has transcribed the Veteran's account of an in-service left knee injury incurred while playing the kettle drum.  The Veteran's account of that injury has also been corroborated by written statements from two former soldiers who served with him in the Old Guard Fife and Drum Corps.  Specifically, those statements indicate that, while participating in marching exercises, the Veteran's left and right knees periodically swelled, filled with fluid, and "popped out."  

To further support the Veteran's appeal, he and his spouse have each presented testimony indicating that his longstanding right knee pain and instability have caused him to place substantially greater weight on his left lower extremity.  As a result, they now maintain, the Veteran has developed a permanently altered, "shuffling" gait, which has progressively weakened his left knee over time.

The Board observes that the Veteran is competent to report a left knee injury incurred while performing in-service marching drills.  38 C.F.R. § 3.303(a), 3.159(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  In addition, his former colleagues in the Fife and Drum Corps are competent to recount contemporaneous left knee symptoms, such as swelling and popping, which they personally witnessed in the Veteran.  Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, the Veteran and his spouse are competent to testify with respect to how his right knee disability has caused him to change his gait and how this, in turn, has exacerbated his left knee symptoms.  Moreover, the above lay statements and testimony are presumed credible for the purpose of determining whether they are new and material.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The Board finds that the newly received private clinician's statement and lay evidence, combined with the recent VA medical records and examination report, are both new and material.  That newly submitted lay and clinical evidence tends to corroborate the Veteran's contentions that his current left knee problems were caused or aggravated by his service-connected right knee disability or are otherwise related to his active service.  Moreover, that new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating that claim.  38 C.F.R. § 3.303 (2011).  Specifically, that new evidence suggests that Veteran's current left knee problems may have had their onset while he was still in the military, thereby supporting a theory of direct service connection that was not previously considered by the RO.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  That newly submitted evidence also supports a theory of secondary connection as it suggests the Veteran's current left knee disorder was caused or aggravated by the altered gait associated with his service-connected right knee disability.  Further, that new evidence is presumed credible for the purpose of determining whether it is material to the Veteran's claim.

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence submitted in support of the Veteran's claim relates to previously unestablished facts, which tend to show that his currently diagnosed left knee disorder is etiologically related to an aspect of his active service, specifically his service-connected right knee disability.  Therefore, the Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim is considered reopened.  To that extent only, the appeal is allowed.


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee disorder.  To that extent only, the appeal is allowed.


REMAND

Although the Board regrets the delay, additional development is needed prior to the disposition of the Veteran's newly reopened claim.

The Veteran and his spouse have testified that his service-connected right knee disability caused him to develop an altered gait, which, in turn, contributed to his current left knee problems.  Additionally, the Veteran's fellow former service members have submitted statements attesting to his history of in-service left knee pain, swelling, effusion, and instability.  The Board recognizes that the testimony and lay statements constitute competent evidence of in-service and post-service left knee symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, that lay evidence is considered credible in the absence of competent contrary findings.  However, the Board considers it significant that the Veteran's service medical records contain no evidence of left knee problems, which contradicts the current lay assertions of a continuity of symptomatology since service.  Moreover, to the extent that the Veteran and his spouse have related his current left knee problems to his service-connected right knee disability, their opinions are not probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not competent to opine on matter requiring knowledge of medical principles).  Indeed, neither the Veteran nor his spouse has been shown to have the expertise to provide a competent opinion regarding the incurrence or aggravation of his current left knee disorder.  Thus, their lay assertions, standing alone, are insufficient to support a grant of service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Additionally, the Board is mindful that the August 2011 statement from the private orthopedist suggests that the Veteran's current left knee problems may have arisen from a specific in-service injury.  However, while that private orthopedist noted that he had reviewed recent VA medical records, he did not indicate that he had access to the Veteran's claims folder.  The Board acknowledges that claims folder review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and a private medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, a private examiner's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Nevertheless, the Board considers it significant that the private orthopedist did not provide a rationale for the statement.  Sklar v. Brown, 5 Vet. App. 140 (1993) (if an examiner does not provide a rationale for an opinion, that weighs against the probative value of the opinion).  Nor did that orthopedist reconcile the findings with the prior VA examination reports, indicating that the Veteran's left knee symptoms arose several years after he left service.  On the contrary, that private orthopedist appears to have based the findings solely on the Veteran's reports of in-service injury, which are uncorroborated by his medical records.  Thus, that physician's findings are no more probative than facts alleged by the Veteran himself.  Swann v. Brown, 5 Vet. App. 229 (1993).  In any event, the Board observes that, despite noting a history of in-service injury, the orthopedist did not expressly attribute the Veteran's current left knee symptoms to any aspect of his active duty.  Consequently, the Board finds the orthopedist's statement, while supportive of the Veteran's claim, is also an insufficient basis for granting service connection.  

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Board recognizes that the Veteran has already been afforded multiple VA examinations with respect to his left knee claim.  Nevertheless, the Board considers it significant that neither the March 1995 nor the September 2001 VA examiner appears to have had access to the Veteran's claims folder.  To ensure a thorough examination and evaluation, the Veteran's disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2011).  

Additionally, the Board observes that neither of those prior VA examiners specifically addressed the etiology of the Veteran's left knee disorder.  In contrast, the June 2009 VA examiner did render an etiological opinion, indicating that the Veteran's current left knee torn medial meniscus and degenerative arthritis were less likely than not related to his service-connected right knee disability.  As a rationale for that opinion, the VA examiner noted that the service medical records were negative for any complaints or clinical findings of left knee problems and that no such problems were shown for more than 28 years after the Veteran left the military.  That examiner further noted that the general medical literature failed to "show that osteoarthritis of one knee can cause osteoarthritis of the opposite knee."  However, that examiner's opinion preceded and, thus, did not consider, the specific contentions raised by the Veteran and his spouse, regarding the altered gait caused by his service-connected right knee problems and its effect on his left lower extremity.  Nor did that examiner consider the statements of the private orthopedist and the Veteran's fellow ex-service members.  Those statements effectively support a theory of direct service connection by suggesting that the Veteran's left knee symptoms may have initially developed during his period of active duty, when he played the kettle drum in the fife and drum corps.  The Board observes that, while the Veteran himself has testified that his left knee pain has progressively worsened since 1980, he has not categorically denied having earlier symptoms that existed in service.

In view of the newly received statements and testimony, which collectively raise theories of secondary and direct service connection that have not yet been addressed, the Board finds an additional VA examination is necessary in order to fully and fairly adjudicate the Veteran's reopened claim.  Specifically, on remand, a VA examiner should consider whether any gait alteration, attributable to the Veteran's service-connected right knee disability, caused or aggravated his current left knee problems.  Additionally, the examiner should consider whether any of those left knee problems is etiologically related to an in-service injury, reportedly incurred while marching in the fife and drum corps, or by any other aspect of the Veteran's service.  

Additionally, the Board observes that, while the Veteran indicated at his July 2011 Travel Board hearing that he was receiving periodic orthopedic treatment at his local VA medical facility, no records dated since April 2009 have yet been associated with the claims folder.  As it appears that subsequent VA medical records may exist that are pertinent to the Veteran's claim, those records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Obtain and associate with the claims folder copies of the Veteran's medical records from the Miami VA Healthcare System, to specifically include all records from the Key Largo Community Based Outpatient Clinic, dated since April 2009.  

2.  After the above development has been completed, schedule the Veteran for a VA examination to ascertain the etiology of any current left knee disorder.  The claims folder should be reviewed by the examiner and the examination report should note that review.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the Veteran's service and post-service medical records, and the reports of his March 1995, September 2001, and June 2009 examinations.  Additionally, the examiner should consider the Veteran's contentions, and those of his spouse, regarding the altered gait caused by his service-connected right knee disability and its impact on his left knee disorder.  The examiner should also consider the statements from the private orthopedist and the Veteran's fellow former service members regarding a history of in-service left knee injury incurred while playing kettle drum in the fife and drum corps.  Finally, the examiner should consider any additional evidence of record that suggests a continuity of left knee symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:  

a)  Diagnose all current left knee disorders.

b)  State whether it is at least as likely as not (50 percent or greater probability) that a current left knee disorder was caused or aggravated by any aspect of the Veteran's service-connected right knee disability, including the altered gait he reportedly adopted to compensate for the pain and instability associated with that disability.

c)  State whether it is at least as likely as not (50 percent or greater probability) that any current left knee disorder was caused or aggravated by an in-service injury incurred while serving in the fife and drum corps, or by any other aspect of the Veteran's active service. 

3.  Then, readjudicate the claim.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


